Citation Nr: 0033490	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an compensable initial evaluation for tinea 
pedis of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The veteran has asserted the presence of a rash of the groin 
for which he also seeks service connection.  The veteran 
complained of such a rash during a hearing in October 1998 
and again during a hearing in September 1999 before the 
Board.  This issue has not been developed for review by the 
Board and is referred to the RO for appropriate disposition.  


FINDING OF FACT

Tinea pedis of both feet results in recurring scaling and 
itching, mainly in warmer weather months, but is not 
productive of constant exudation or itching, extensive 
lesions, or disfigurement.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation but not 
higher for tinea pedis of both feet have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's appeal of the noncompensable evaluation 
assigned for tinea pedis arises from an initial rating 
decision, which established service connection and assigned 
the initial evaluation.  Therefore, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged or 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Tinea pedis of both feet is evaluated as noncompensable under 
diagnostic code 7806, pertaining to eczema.  Eczema warrants 
a noncompensable evaluation if it results in slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation contemplates 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, and a 30 percent evaluation 
contemplates constant exudation or itching, extensive 
lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Treatment records from David Yount, D.P.M., reflect that the 
veteran was seen in March 1998 in connection with complaints 
that included athlete's foot, which the veteran indicated 
that he treated with over-the-counter treatments.  
Examination revealed, in addition to findings consistent with 
Morton's neuroma, maceration in the interdigital spaces, 
bilaterally.  This area was characterized as itchy, scaling 
and painful.  There were also lesions on the plantar arches 
bilaterally.  The diagnoses included chronic tinea pedis, and 
the doctor dispensed medication for the treatment of that 
disorder.  In July 1998, Dr. Yount indicated that although 
the veteran's neuroma had resolved, chronic tinea dermatitis 
was still prevalent.  

In August 1998, the veteran sought treatment through a VA 
facility for complaints of a rash of the feet; at that time 
the provisional diagnosis was chronic tinea pedis.  The 
veteran received treatment in September 1998; he reported a 
long history of itchy, scaly feet which did not respond to 
topical medications.  Examination revealed plantar web space 
scaling with few vesicles.  The toenails were "ok," and the 
hands were clear.  The assessment was vesicular tinea pedis.  
In October 1998, examination revealed tinea pedis to have 
resolved completely with medication.  The assessment was 
resolved tinea pedis, with instructions to begin use of 
Spectazole two times per week, indefinitely.  

During an RO hearing in October 1998, the veteran indicated 
that he suffered from a skin condition of the feet that would 
"come and go," tending to set in during hot and humid 
weather and lasting into what the veteran characterized as 
the damp season.  He later indicated that the condition was 
present from summer into fall.  The also veteran indicated 
that the condition affected not only his feet, but his groin 
area.  

In March 1999, the veteran underwent a VA examination for 
compensation purposes.  He said that tinea pedis was 
particularly bothersome during hot summer months, during 
which it would flare up, notwithstanding fastidious care of 
the problem.  The veteran indicated that lesions would begin 
with small vesicles on the plantar surfaces of both feet and 
gradually spread, involving the toes and intertriginous 
areas.  The veteran added that for the most part he was able 
to control the condition with a combination of oral and 
topical medication.  The examiner indicated that the 
veteran's condition was virtually non-manifest, although he 
had slight onychomycosis involving the first and fifth 
toenails of both feet.  There were no visible manifestations 
of tinea pedis.  The skin of the feet was completely normal, 
without evident residuals.  The diagnoses included chronic, 
intermittent tinea pedis, without visible manifestations at 
the time of examination and without subjective symptomatology 
at the time of examination.  

During a hearing in September 1999 before the undersigned, 
the veteran testified that he normally experienced problems 
three to four times per summer.  He indicated that during 
such times he would apply a topical solution.  He also 
indicated that during such a flare-up, he would lose sleep as 
a result of itching and would sometimes be too tired to go to 
work as a mail handler.  He indicated, in this respect, that 
during a flare-up his feet would be uncomfortable for a 
period of 7 to 8 days and that he would lose "a couple of 
days' work."  He indicated that the area of the feet that 
was involved was the entire foot pad area. 

The veteran's testimony and treatment records reflect that 
tinea pedis of both feet results in recurring scaling and 
itching, but does not result in constant exudation or 
itching, extensive lesions, or affect a bodily area causing 
disfigurement.  The veteran's symptoms appear to be somewhat 
seasonal, especially in warmer weather.  The flare-ups are 
not constant and the condition was essentially asymptomatic 
during the most recent VA examination.  

In short, the veteran's testimony and treatment records 
suggest that symptoms of tinea pedis are present on occasion 
and have interfered to a limited extent with employment at 
the Postal Service.  Although, according to the veteran, his 
skin condition appears to be present principally in the 
summer months, treatment records also disclose that the 
veteran has been treated for his skin condition both somewhat 
earlier and later in the year.  The Board, therefore, 
resolves reasonable doubt in the veteran's behalf in 
determining the veteran's symptomatology approximates the 
criteria for the minimum compensable evaluation.  However, 
the veteran's disability is not so disabling as to meet or 
approximate the criteria for a 30 percent evaluation at amy 
time during the initial evaluation period.  Accordingly, a 10 
percent evaluation, but no greater, is in order for tinea 
pedis of both feet. 

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), was recently enacted and provides broadly 
for VA assistance to claimants.  In connection with this 
claim, however, appropriate treatment records were obtained 
and have been considered.  The veteran was afforded a VA 
examination, and the testimony and arguments from his two 
hearings have also been considered.  The Board is satisfied 
in this case that no further VA assistance is required to 
fairly decide the veteran's appeal.  










ORDER

A 10 percent evaluation is granted for tinea pedis of both 
feet, subject to criteria concerning the award of monetary 
benefits.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

